EXHIBIT 10.1





INTEREST PAYMENT OPTION

This Interest Payment Option (“Option”) dated this 21st day of March, 2001, is
offered by eBANKER USA.COM, INC., a Colorado corporation (“eBanker”) having an
address of 1700 Lincoln Street, 31st Floor, Denver, Colorado 80203 to GLOBAL MED
TECHNOLOGIES, INC., a Colorado corporation (“Global” or “Borrower”) having an
address of 12600 West Colfax Avenue, Suite A500, Lakewood, Colorado 80215
(collectively the “Parties”).

WHEREAS, the Parties entered into a Loan Restructuring and Restatement Agreement
(“Agreement”) dated November 19, 2000, and;

WHEREAS, pursuant to the Agreement, Global agreed to pay interest of 12% per
annum on a semi-annual basis, with the first interest payment due May 19, 2001;

eBanker wishes to offer an option to Global regarding Global's interest payments
to eBanker pursuant to the agreement as follows:

  eBanker agrees that Global may have the option, with five days prior written
notice, to elect and pay to eBanker, before July 1, 2001, Global’s entire
interest payment calculated for the life of Agreement, in the form of 1,746,688
shares of Global common stock (calculated at $0.6875 per share, which is
prevailing market price of March 22, 2001).


  In the event that Global pays down any principal on the loan prior to July 1,
2003, eBanker will return a number of shares determined by calculating the
pro-rata interest avoided due to early repayment of principal divided by $0.6875
per share. eBanker will make this calculation on July 1, 2001, July 1, 2002 and
July 1, 2003.


Agreed to as of the date first above written:

GLOBAL MED TECHNOLOGIES, INC.                                              
        eBANKER USA.COM, INC.

/s/ Michael I. Ruxin                                                         
                                  /s/ Robert H. Trapp
Dr. Michael I. Ruxin                                                         
                                 Robert H. Trapp
Chairman                                                           
                                                 Director